Order filed August 12, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00438-CV
                                  ____________

                    ERIC NDUBUEZE UFOM, Appellant

                                       V.

 WEST WYNDE HEALTH SERVICES, INC., GLADYS IBIK AND JOHN
                      IBIK, Appellees


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-70277

                                    ORDER

      The notice of appeal in this case was filed May 30, 2014. Appellant filed an
affidavit to proceed without advance payment of costs on appeal. On July 28,
2014, the trial court signed an order sustaining a contest to appellant’s claim of
indigence.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before August 21, 2014. See Tex. R. App.
P. 5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                       PER CURIAM